DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-21 in the reply filed on 12 Jul 2022 is acknowledged.
Claims 5 and 22-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 Jul 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 27 Feb 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Claim Objections
Claims 2, 10-11, and 20 are objected to because of the following informalities:  
“wherein the sheath comprises a fiducial marker thereon and each of the plurality of elongate members comprises at least one fiducial marker at or near a distal end thereof” should read “wherein the sheath comprises a fiducial marker and each of the plurality of elongate members comprises at least one fiducial marker at or near a distal end of each of the plurality of elongate members” since terms “thereon” and “thereof” can be redundant and confusing among different structures being claimed (claim 2); 
“the application” should read “the applicator” (claims 10-11);
“the plurality of elongate member” should read “the plurality of elongate members” (claim 11);
“the engagement shaft comprises a finger tab at a proximal end thereof and the rod comprises a thumb flange at a proximal end thereof, to facilitate manual manipulation of the shaft relative the rod” should read “the engagement shaft comprises a finger tab at a proximal end of the engagement shaft and the rod comprises a thumb flange at a proximal end, to facilitate manual manipulation of the shaft relative the rod” since the term “thereof” can be redundant and confusing among different structures being claimed (claim 13); and
“the sheath is dimensioned and configured for placement of a distal portion thereof within the uterus by insertion through the cervix” should read “the sheath is dimensioned and configured for placement of a distal portion within the uterus by insertion through a cervix” since the term “thereof” can be redundant and confusing among different structures being claimed (claim 20).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more fiducial markers”. It is unclear whether “one or more fiducial markers” are the same or different from “radiosurgical fiducial markers” recited in the preamble of claim 1. Claims 2-4 and 6-21 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 2 recites the limitation “wherein the sheath comprises a fiducial marker thereon and each of the plurality of elongate members comprises at least one fiducial marker at or near a distal end thereof, whereby, when in the deployed configuration, the fiducial markers 3-dimensional spatial position of the body portion facilitate tracking of the portion of the body by visualization techniques”. First, it is unclear whether “a fiducial marker” of the sheath and “at least one fiducial marker” of each of the plurality of elongate members are the same or different from “one or more fiducial markers” recited in claim 1. Second, the antecedent basis for “the fiducial markers” recited in claim 2 is unclear among different fiducial markers recited throughout the claim. Furthermore, the metes and bounds of “the fiducial markers 3-dimensional spatial position of the body portion facilitate tracking of the portion of the body by visualization techniques” are unclear. In particular, it is unclear what is facilitating the tracking of the portion of the body. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the sheath comprises a fiducial marker and each of the plurality of elongate members comprises at least one fiducial marker at or near a distal end”.
Claim 12 recites the limitation “wherein corresponding coupling features comprise a male feature comprising one or more protrusions, ridges, flanges or threads, and a female feature comprising one or more recesses or internal threads”. The antecedent basis for “corresponding coupling features” is unclear because it cannot be determined whether the “corresponding coupling features” is referring to: a) corresponding coupling features between the engagement shaft and the sheath (from claim 10); or b) corresponding coupling features between the base of the plurality of elongate member and the rod (from claim 11).
Additionally regarding Claim 12, the listings are improper Markush groupings. Per MPEP 2173.05(h), “if a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”. Claim 12 may be amended as “a male feature is selected from the group consisting of protrusions, ridges, flanges and threads, and a female feature is selected from the group consisting of one or more recesses and internal threads” to resolve the issue.
Claim 20 recites the limitation “wherein the sheath is dimensioned and configured for placement of a distal portion thereof within the uterus by insertion through the cervix”. The metes and bounds of “a distal portion thereof” are unclear. In particular, it is unclear whether “a distal portion thereof” is the same or different from one distal portion of an elongate member of the plurality of elongate members. Claim 21 inherits the deficiency by the nature of its dependency on claim 20. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the sheath is dimensioned and configured for placement of a distal portion of an elongate member of the plurality of elongate members within the uterus by insertion through the cervix”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (US PG Pub No. 2014/0048074) - hereinafter referred to as Tal ‘074.
Regarding claim 1, Tal ‘074 discloses a device for placing radiosurgical fiducial markers into a portion of a human body (at least Fig. 11), the device comprising:
one or more fiducial markers disposed on a distal portion of each of a plurality of elongate members (Fig. 5 and [0078]: end points 2208a/b on arms 2112 of IUD/contraceptive device 2200; [0075]: end points 2208a/b made of radiopaque or include radiopaque markers);
a sheath (tubular shaft/sheath 2402 of IUD delivery device 2400) in which the plurality of elongate members are at least partly disposed (Fig. 11 and [0092]: IUD preloaded into shaft 2402),
wherein the one or more elongate members are movable between a delivery configuration and a deployed configuration ([0047]: elongate member including arms compressed into a low profile, collapsed configuration to facilitate preloading of IUD into a delivery sheath, and when released from compression within the uterus, IUD springs back into its default expanded configuration to allow tissue contact members to contact the uterine wall),
wherein in the delivery configuration, the plurality of elongate members are substantially contained within the sheath ([0047]: elongate member including arms compressed into a low profile, collapsed configuration to facilitate preloading of IUD into a delivery sheath), and
wherein in the deployed configuration, the distal portions of the plurality of elongate members having the one or more fiducial markers extend through one or more openings in the sheath for placement along the portion of the human body to facilitate 3D visualization and/or tracking of the portion of the human body (Fig. 5 and [0047]: when released from compression within the uterus, IUD springs back into its default expanded configuration to allow tissue contact members to contact the uterine wall; [0075]: one or more radiopaque markers of or end points made of radiopaque to enhance visualization and thus facilitate measurement of uterine contractility).
Regarding claim 2, Tal ‘074 discloses all limitations of claim 1, as discussed above, and Tal further discloses:
wherein the sheath (sheath 2402) comprises a fiducial marker thereon ([0093]: one or more markings on shaft 2402 for helping guide/orient an IUD for facilitating delivery) and
each of the plurality of elongate members comprises at least one fiducial marker at or near a distal end thereof (Fig. 5 and [0075]: end points 2208a/b made of radiopaque or include radiopaque markers).
Regarding claim 3, Tal ‘074 discloses all limitations of claim 1, as discussed above, and Tal further discloses:
wherein the plurality of elongate members comprises a pair of elongate members or three elongate members (Fig. 3: 2 arms 2112 of IUD 2100).
Regarding claims 4 and 6-8, Tal ‘074 discloses all limitations of claim 1, as discussed above, and Tal further discloses:
wherein the plurality of elongate members are slidably disposed within a lumen of the sheath and movable between the delivery and deployed configurations by sliding within the lumen (Fig. 2 and [0061]-[0062]: IUD expelled from delivery device) (claims 4 and 6-8);
wherein each of elongate members comprises a distal atraumatic tip to engage a tissue of the portion of the human body without penetration (Fig. 5 and [0078]: tissue contact surfaces or end points 2208a/b on arms 2112 of IUD 2100) (claim 6); 
wherein the plurality of elongate members are proximally coupled to a base (Fig. 9: spring portion 2506) that is slidable through the lumen in the sheath (Fig. 2 and [0031]: a pusher member disposed inside the shaft for at least one of advancing the contraceptive device (including arms and spring portion of elongate member) out of the distal tip or maintaining a position of the contraceptive device within the shaft while the shaft is retracted) (claim 7); and
an applicator (Fig. 2D, 11: pusher member 1022/2410) that is releasably attachable to the base (Fig. 2D, 9: spring portion 1014/2506) for distal advancement of the base within the lumen to deploy the plurality of elongate members (Fig. 2 and [0031]: a pusher member disposed inside the shaft for at least one of advancing the contraceptive device (including arms and spring portion of elongate member) out of the distal tip or maintaining a position of the contraceptive device within the shaft while the shaft is retracted) (claim 8).
Regarding claims 14-17, Tal ‘074 discloses all limitations of claim 1, as discussed above, and Tal further discloses:
wherein the plurality of elongate members are configured such that, in the deployed configuration, the one or more elongate members splay laterally outwards in a distributed array (Fig. 5: arms of contraceptive device 2200) (claims 14-17);
wherein the plurality of elongate members are formed of a shape memory material (Fig. 3, 5 and [0078]: arms of elongate shape memory member 2022; [0047]: manufactured from a resilient, shape memory material, such as but not limited to Nitinol (nickel titanium alloy), spring stainless steel, other shape memory metal alloys, shape memory polymers, or the like, and has a default (or “predetermined”) expanded configuration as shown in FIG. 1) (claim 15);
wherein the plurality of elongate members are formed, at least in part, of a flexible material (Fig. 3, 5 and [0078]: elongate shape memory member 2022 including arms and bends 2210; [0047]: manufactured from a resilient, shape memory material, such as but not limited to Nitinol (nickel titanium alloy), spring stainless steel, other shape memory metal alloys, shape memory polymers, or the like, and has a default (or “predetermined”) expanded configuration as shown in FIG. 1) (claim 16); and
the plurality of elongate members are formed, at least in part, of a semi-rigid or rigid material (Fig. 3, 5 and [0078]: elongate shape memory member 2022 including arms and bends 2210; [0047]: manufactured from a resilient, shape memory material, such as but not limited to Nitinol (nickel titanium alloy), spring stainless steel, other shape memory metal alloys, shape memory polymers, or the like, and has a default (or “predetermined”) expanded configuration as shown in FIG. 1) (claim 17).
Regarding claim 18-20, Tal ‘074 discloses all limitations of claim 1, as discussed above, and Tal further discloses:
the portion of the body is a body cavity (Fig. 2: uterus U) (claims 18-20);
the body cavity is a uterus (Fig. 2: uterus U) (claims 19-20); and
wherein the sheath is dimensioned and configured for placement of a distal portion thereof within the uterus by insertion through the cervix (Fig. 2: cervix C and [0091]: delivery device including tubular shaft 2402 for advancement through the cervix) (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tal ‘074 as applied to claim 1 above, and further in view of Gruber et al. (US PG Pub No. 2008/0249534) - hereinafter referred to as Gruber.
Regarding claims 9-10, Tal ‘074 discloses all limitations of claim 1, as discussed above, and Tal ‘074 does not disclose:
an applicator that is releasably attachable to the sheath to facilitate deployment and retraction of the plurality of elongate members and removal of the sheath after therapy; and
wherein the application comprises an engagement shaft that releasably engages with the sheath by mating corresponding coupling features.
	Gruber, however, discloses:
an engagement shaft (shaft 111) that releasably engages with a sheath (sheath 103) by mating corresponding coupling features (Fig. 5A/B: ratchet 141 and pawl 143).
It is noted that the limitation “to facilitate deployment and retraction of the plurality of elongate members and removal of the sheath after therapy” was given a broadest reasonable interpretation as an intended use of the applicator/engagement shaft.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tal ‘074’s device to include Gruber’s coupling. The motivation for the combination would have been to “permitting movement of shaft 111 distally, but not proximally, relative to sheath 103”, as taught by Gruber ([0105]), and to control the deployment and retraction of the elongate member. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tal ‘074 in view of Gruber as applied to claim 10 above, and further in view of Tal et al. (US PG Pub No. 2010/0300452) - hereinafter referred to as Tal ‘452.
Regarding claim 11, Tal ‘074 in view of Gruber discloses all limitations of claim 10, as discussed above, and Tal ‘074 does not disclose:
wherein the application further comprises a rod advanceable through the engagement shaft that releasably engages with a base of the plurality of elongate member by mating corresponding coupling features.
	Tal ‘452, however, discloses:
a rod (delivery rod 54 with hook 56) advanceable through a shaft (delivery container 48) that releasably engages with a base (connection member 37) of a plurality of elongate members (first and second ends 24, 26) by mating corresponding coupling features (Fig. 8: hook 56 and connection member 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tal ‘074’s device to include Tal ‘452’s rod that releasably engaged with a base of an elongate member. The motivation for the combination would have been to allow “removal (of the plurality of elongate members) would be done either with or without direct visualization or under fluoroscopic guidance”, as taught by Tal ‘452 ([0081]). 
Regarding claims 12-13, Tal ‘074 in view of Gruber and Tal ‘452 discloses all limitations of claim 11, and Tal ‘074 does not disclose:
wherein a male feature comprising one or more protrusions, ridges, flanges or threads, and a female feature comprising one or more recesses or internal threads; and
wherein the engagement shaft comprises a finger tab at a proximal end thereof and the rod comprises a thumb flange at a proximal end thereof, to facilitate manual manipulation of the shaft relative the rod.
	Gruber, however, discloses:
a male feature comprising one or more protrusions, ridges, flanges or threads (pawl 143), and a female feature comprising one or more recesses or internal threads (ratchet 141); and
an engagement shaft comprises a finger tab (flange 108) at a proximal end thereof (Fig. 5A) and the rod comprises a thumb flange (flange 117) at a proximal end thereof, to facilitate manual manipulation of the shaft relative the rod (Fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tal ‘074’s device to include Gruber’s mating features, finger tab, and thumb flange. The motivation for the combination would have been to improve deployment and retraction of an elongate member by allowing “Flange 108 may be appropriately dimensioned to accommodate, on its distal surface 110, two fingers of an operator, each finger on an opposite side of lumen 106” ([0100] of Gruber) and “flange 117 being appropriately dimensioned to prevent its insertion into lumen 106 of sheath 103” ([0101] of Gruber). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tal ‘074 as applied to claim 20 above, and further in view of Jutila et al. (US PG Pub No. 2021/0298942, priority date of 17 Sep 2008) - hereinafter referred to as Jutila.
Regarding claim 21, Tal ‘074 discloses all limitations of claim 20, as discussed above, and Tal ‘074 does not disclose:
wherein the sheath comprises a proximal flange dimensioned to engage tissues and prevent insertion beyond the cervix.
	Jutila, however, discloses:
a sheath (insertion tube 6) comprising a proximal flange (flange 4 on insertion tube 6) dimensioned to engage tissues and prevent insertion beyond the cervix (Fig. 2 and [0066]: inserter is advanced gently towards the fundus of the uterus until the flange 4 touches the cervix or until fundal resistance is encountered, whichever occurs earlier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tal ‘074’s device to include Jutila’s proximal flange. The motivation for the combination would have been to allow “inserter (device) is advanced gently towards the fundus of the uterus until the flange 4 touches the cervix or until fundal resistance is encountered, whichever occurs earlier”, as taught by Jutila ([0066]), to prevent further advancement of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799